Citation Nr: 0510570	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which, in pertinent part, denied service connection for PTSD.  
In July 2004, the veteran testified at a Travel Board hearing 
at the RO.  


REMAND

The Board apologizes for a further delay in the adjudication 
of this case, but the undersigned finds that there is a 
further VA duty to assist the veteran in developing evidence 
pertinent to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  According to service personnel 
records, while in the Army the veteran served in Vietnam and 
Korea for a total of eleven months and twenty-four days.  He 
was in Vietnam from June 1967 to March 1968.  His military 
occupational specialty was listed as an Infantry Ind. Fire 
Crewman.  Service personnel records show that he was awarded 
decorations indicating service in Vietnam, but not evidencing 
combat.  He was noted to have participated in the Vietnam 
Counteroffensive Phase III and the Tet Counteroffensive 
Campaign.  

Post-service medical records, including private treatment 
records from C. R. Caughlan, M.D., dated from April 2002 to 
December 2002, show diagnoses of PTSD.  A September 2003 VA 
psychiatric examination report related a diagnosis of PTSD 
symptoms.  The examiner commented that it appeared that the 
veteran had not provided enough specifics to qualify for a 
diagnosis of PTSD based on the information that had been 
currently provided.  However, the examiner specifically noted 
that he did not have the private treatment records from Dr. 
Caughlan, noted above, as well as a PTSD questionnaire as to 
stressors.  

The RO has essentially denied service connection for PTSD on 
the basis that the veteran's alleged stressors have not been 
verified.  The RO has indicated that the evidence fails to 
affirmatively show that the veteran had PTSD due to inservice 
trauma.  

The Board notes that the veteran has provided various 
statements of claimed Vietnam stressors.  In a PTSD 
questionnaire received in August 2003, he reported that he 
was assigned to Company B, 1st Battalion, 5th Cavalry, in 
Vietnam.  He stated that he was there for about a month 
before they were actually in a firefight.  The veteran 
indicated that there were several wounded at that time.  He 
also reported that when he first arrived at his base camp, he 
saw men drinking and pulling pins from grenades which scared 
him.  At the September 2003 VA examination, noted above, the 
veteran reported additional stressors such as going into a 
valley for an assault at night and walking into some enemy 
fire.  

At the July 2004 Board hearing, the veteran testified that 
when he first arrived in Vietnam and got off a plane, he saw 
a medical chopper with a dead soldier.  He also reported that 
he had seen other medical choppers.  The veteran further 
stated that when he was assigned to Company B, 1st Battalion, 
5th Calvary, he saw soldiers drinking and arguing among 
themselves and they were pulling pins from hand grenades.  He 
stated that such arguments between soldiers involving weapons 
scared him.  The veteran indicated that he was a mortar man 
and that he would fire his weapon every night at suspected 
enemy targets.  He stated that they did run into a small 
firefight on one occasion and that some soldiers were 
wounded.  The veteran noted that the firefight probably 
occurred between July 1967 and September 1967.  The veteran 
also stated that he was exposed to mortar fire which was 
directed at the firebases where he was assigned.  

As noted above, the veteran has specifically stated that he 
was exposed to a firefight and that he was exposed to mortar 
fire.  The Board observes that a mortar/rocket attack may in 
some cases be a satisfactory stressor for PTSD.  See 
Pentecost, supra.  

In the judgment of the Board, the RO should try to verify the 
claimed stressors through the service department.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be asked to review 
accounts of alleged traumatic events and 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is asked to number 
and list the stressful events, if 
possible.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  The RO should forward the veteran's 
statements of alleged PTSD stressors, as 
well as copies of his service personnel 
records and any other relevant evidence, 
to the U.S. Armed Services Center for Unit 
Records Research (CURR), and request that 
organization investigate and attempt to 
verify the alleged stressors.  CURR should 
also be asked to provide copies of unit 
histories of the veteran's unit during the 
time he was in Vietnam.  

3.  If, and only if, a stressor is 
confirmed, the veteran should be examined 
by a VA psychiatrist to determine whether 
any psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification for any 
disorder present.  The purpose of this 
evaluation is to determine whether the 
veteran has PTSD and whether any PTSD 
condition found is related to a confirmed 
stressor in active service.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  All special studies or 
tests, including psychological testing 
and evaluations, deemed necessary by the 
examiner, are to be accomplished.  The 
examiner in conjunction with his 
examination must review the claims folder 
or the pertinent medical records 
contained therein.  The examiner should 
provide explicit responses to the 
following questions:  

(a)  Does the veteran have PTSD?  

(b) If a diagnosis of PTSD is 
appropriate, the examiner should 
specify the credible "stressor(s)" 
that caused the disorder, and 
comment upon the link between such a 
confirmed stressor or stressors and 
current symptoms.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  If 
the claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




